DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 recites the limitation "wherein the redistribution structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is objected to because of the following informalities:
Claim 9 is depending on cancelled claim 8.   
For examining purposes, claim 9 is treated depending on claim 1.                                                                                                                                                                                                    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. 2009/0096076) in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim).
Regarding claim 1, Jung discloses a semiconductor package, comprising:
a semiconductor device 90 (figs. 1-2) comprising a concave 30 (figs. 1-2) disposed on one of a plurality of side surfaces of the semiconductor device 90 and extending through the semiconductor device 90 (figs. 1-2);
a connection component 40 (figs. 1-2) at least partially located in the concave 30 (figs. 2-3); and
an encapsulating material 300 (¶0037) encapsulating the semiconductor device (fig. 5).
Jung doesn’t disclose the encapsulating material is in contact with a sidewall of the concave, and the connection component is spaced apart from the concave by the encapsulating material.
However, Lim discloses a device comprising: an encapsulating material 133 (fig. 1A, ¶0112) is in contact with a sidewall of the concave 113 (fig. 1A, ¶0112), and the connection component 140 (fig. 1A, ¶0112) is spaced apart from the concave by the encapsulating material 133 (fig. 1A, ¶0112).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Jung by having the encapsulating material is in contact with a sidewall of the concave, and the connection component is spaced apart from the concave by the encapsulating material, as taught by Lim, in order to enhance the structure strength and protect the device.
	Regarding claim 3, Lim discloses that wherein the encapsulating material 133 (fig. 1A, ¶0112) encapsulating concave 113 (fig. 1A, ¶0112). 
Regarding claim 9, in-so-far as clear, Lim discloses that wherein the connection component 104 (fig. 1A) comprises an electrical component, and the encapsulating material 133 (fig. 1A) encapsulating the electrical component 104 (fig. 1A).

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. 2009/0096076) in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim) as applied to claims 1-3, 9, and further in view of Tsai et al. (U.S. 2015/0214077; hereinafter Tsai).
Regarding claim 10, as discussed in details above, Jung as modified by Lim substantially discloses all the limitation as claimed above except for the redistribution structure comprises a redistribution circuit layer and a dielectric layer disposed alternately with each other.
However, Tsai discloses a device comprising: wherein the redistribution structure (labeled fig. 5) comprises redistribution circuit layer (fig. 5) and a dielectric layer (fig. 5) disposed alternately with each other.

    PNG
    media_image1.png
    515
    975
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Jung and Lim by having the redistribution structure comprises a redistribution circuit layer and a dielectric layer disposed alternately with each other, as taught by Tsai, in order to increase the device functionality for a semiconductor package.
	Regarding claim 26, Tsai discloses that a redistribution structure (labeled fig. 5) disposed over the encapsulating material 32 (fig. 5) and electrically connected to the semiconductor device 14” (fig. 5).

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. 2009/0096076) and Lim et al. (U.S. 2012/0273872; hereinafter Lim) in view of Tsai et al. (U.S. 2015/0214077; hereinafter Tsai) and further in view of Fukuda et al. (U.S. 2004/0145040; hereinafter Fukuda).
	Regarding claim 4, as discussed in details above, Jung and Lim as modified by Tsai substantially discloses all the limitation as claimed above except for the redistribution structure comprises a circuit board.
	However, Fukuda discloses a package comprising: a redistribution structure (see labeled fig. 7) comprises a circuit board 20 (fig. 7).

    PNG
    media_image2.png
    507
    975
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Jung, Lim and Tsai by having the redistribution structure comprising the circuit board, as taught by Fukuda, in order to provide a different application for the package structure.
Regarding claim 5, Jung and Lim as modified by Tsai substantially discloses all the limitation as claimed above except for an underfill encapsulating at least a part of the plurality of side surfaces and filling between the semiconductor device and the redistribution structure.
However, Fukuda discloses that wherein the encapsulating material 25 (fig. 7) comprises an underfill 13 (fig. 7, ¶0006) encapsulating at least a part of the plurality of side surfaces (e.g. the part of the side surfaces of the chip 1 in fig. 7) and filling between the semiconductor device 1 and the redistribution structure (see labeled fig. 7).
	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Jung, Lim and Tsai by having the underfill encapsulating at least a part of the plurality of side surfaces and filling between the semiconductor device and the redistribution structure, as taught by Fukuda, in order to enhance the structural strength for the device.
	Regarding claim 6, Jung discloses the encapsulating material comprises a molding compound, and it would have been obvious to provide an upper surface of the encapsulating material is substantially coplanar with an upper surface of the semiconductor device.
	
Claims 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. 2015/0214077; hereinafter Tsai) in view of Jung (U.S. 2009/0096076).
Regarding claim 21, Tsai discloses a semiconductor package, comprising:
a semiconductor device 14” (fig. 5) comprising a chamfer (see labeled fig. 5 under claim 1 above) disposed a corner of the semiconductor device 14” (fig. 5) from a top view (fig. 5);
an encapsulating material 32 encapsulating the semiconductor device, wherein the encapsulating material is in contact with a sidewall of the chamfer (see labeled fig. 5 above); and
a redistribution structure (see labeled fig. 5 above) disposed over the encapsulating material and electrically connected to the semiconductor device 14” (fig. 5).
Tsai doesn’t disclose the chamfer extending from an upper surface of the semiconductor device to a lower surface of the semiconductor device.
However, Jung discloses a package comprising: a chamfer 30 (figs. 1-2) extending from an upper surface of the semiconductor device 90 (figs. 1-2) to a lower surface of the semiconductor device 90 (figs. 1-2).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Tsai by having the chamfer extending from an upper surface of the semiconductor device to a lower surface of the semiconductor device, as taught by Jung, in order to improve an efficiency and provide a less complex to implement.
Regarding claim 22, Tsai discloses that wherein the chamfer (see labeled fig. 5) comprises a bevel corner (fig. 5) or a rounding corner (fig. 3 or fig. 4) connected between adjacent two of the plurality of side surfaces of the semiconductor device 14 (figs. 3-4) or the semiconductor device 14” (fig. 5).
Regarding claim 25, Tsai discloses that wherein the chamfer (see labeled fig. 5) is a concave (figs. 3-5).  Jung discloses that wherein the chamfer 30 is a concave (figs. 1-2).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. 2015/0214077; hereinafter Tsai) in view of Jung (U.S. 2009/0096076) as applied to claims 21-22, 25 above, and further in view of Fukuda et al. (U.S. 2004/0145040; hereinafter Fukuda).
	As discussed in details above, Tsai as modified by Jung substantially discloses all the limitation as claimed above except for an underfill encapsulating at least a part of the plurality of side surfaces and filling between the semiconductor device and the redistribution structure.
However, Fukuda discloses that wherein the encapsulating material 25 (fig. 7) comprises an underfill 13 (fig. 7, ¶0006) encapsulating at least a part of the plurality of side surfaces (e.g. the part of the side surfaces of the chip 1 in fig. 7) and filling between the semiconductor device 1 and the redistribution structure (see labeled fig. 7).
	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Tsai and Jung by having the underfill encapsulating at least a part of the plurality of side surfaces and filling between the semiconductor device and the redistribution structure, as taught by Fukuda, in order to enhance the structural strength for the device.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. 2015/0214077; hereinafter Tsai) in view of Jung (U.S. 2009/0096076) as applied to claims 1-3, 8-15, 21-22, 25 above, and further in view of Kim et al. (U.S. 2017/0287853; hereinafter Kim).
	Tsai as modified by Jung substantially discloses all the limitation as claimed above.  Tsai further discloses the encapsulating material comprises a molding compound 32 (fig. 5, ¶0029).  Tsai view of Jung do not disclose an upper surface of the encapsulating material is substantially coplanar with an upper surface of the semiconductor device.
	However, Kim discloses that wherein an upper surface of the encapsulating material 2130 is substantially coplanar with an upper surface of the semiconductor device 2120 (fig. 7).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Tsai and Jung by having the upper surface of the encapsulating material is substantially coplanar with the upper surface of the semiconductor device, as taught by Kim, in order to reduce the package size and small chip design.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. 2009/0096076) in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim) as applied to claims 1,3, 9 above, and further in view of Nakazawa et al. (U.S. 2014/0001487; hereinafter Nakazawa).
As discussed in details above, Jung as modified by Lim substantially discloses all the limitation as claimed above except for a plurality of semiconductor devices arranged in a side by side manner, and the concaves of the plurality of semiconductor devices face each other and jointly define a receiving space for receiving the connection component therein.
However, Nakazawa discloses a device comprising: a plurality of semiconductor devices 17 (figs. 6-7, ¶0139) arranged in a side by side manner, and the grooves 16 of the plurality of semiconductor devices 17 face each other and jointly define a receiving space for receiving the connection component 18 (figs. 6-7, ¶0139-¶0140) therein.
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the concave and structure of Jung and Lim by having the plurality of semiconductor devices arranged in a side by side manner, and the concaves of the plurality of semiconductor devices face each other and jointly define a receiving space for receiving the connection component therein, as taught by Nakazawa, in order to provide a different application for the device.

Reasons for Allowance 
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 11 of the semiconductor device including: a concave disposed on one of a plurality of side surfaces of the semiconductor device;
an electrical component disposed on a side of the semiconductor device and at least partially located in the concave; an encapsulating material encapsulating the semiconductor device and the electrical component, wherein the encapsulating material is in contact with a sidewall of the concave, and the electrical component is spaced apart from the concave by the encapsulating material; a redistribution structure disposed over the encapsulating material and electrically connected to the semiconductor device and the electrical component.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                    
Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1, 3-6, 9-10 under Tsai et al. in view of Jung and further in view of Na et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim).  Please see the new grounds of rejection above for currently amended claims 1, 3-6 and 9-10.
Newly added claim 26 is rejected over Jung (U.S. 2009/0096076) in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim) and further in view of Tsai et al. (U.S. 2015/0214077; hereinafter Tsai), please see the new ground of rejection above for new claim 26.
Newly added claim 27 is rejected over Jung (U.S. 2009/0096076) in view of Lim et al. (U.S. 2012/0273872; hereinafter Lim) and further in view of Nakazawa et al. (U.S. 2014/0001487; hereinafter Nakazawa).  Please see the new ground of rejection above for new claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894